993 F.2d 1485w
Herman Henry MILLS, Jr., a minor by Althea MILLS, his motherand next friend, et al., Plaintiff-Appellant,United States of America, Plaintiff-Intervenor,v.POLK COUNTY BOARD OF PUBLIC INSTRUCTION;  Shelley Boone,Superintendent of Public Schools;  P.M. Fussell, Chairman,Polk County Board of Public Instruction;  Ralph Durrance,Austin T. Race, Dora C. Phillips, and Fitzhugh Reed, asMembers of the Polk County Board of Public Instruction, PolkCounty Education Association, Defendants-Appellees.
No. 92-2832.
United States Court of Appeals,Eleventh Circuit.
June 9, 1993.
NOTE: THE COURT HAS WITHDRAWN THIS OPINION